DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a final office action in response to Applicant's remarks and amendments filed on 10/02/2020. Claims 1 and 7 are currently amended. Claim 4 is cancelled. Claims 1-3 and 5-8 are pending review in this action.
The 35 U.S.C. 102 rejections in the previous Office Action are withdrawn.
New grounds of rejection necessitated by Applicant's amendments are presented below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Okumura (US 2009/0029039) in view of Park (US 2014/0234732).
Regarding claim 1, Okumura teaches a membrane electrode assembly (MEA 90, Figure 6, P 32) comprising: an electrolyte membrane (electrolyte membrane 60, Figure 6, P 29); and a pair of electrode layers (Okumura does not define an electrode layer specifically, but does include catalyst and gas diffusion layers as described in Paragraph 33) disposed to sandwich the electrolyte membrane (Figure 6 demonstrates how the catalyst and gas diffusion layers sandwich the electrolyte membrane 60), wherein the pair of electrode layers includes a pair of catalyst layers (catalyst layer 72, Figure 6, P 33. Catalyst layer 73 is not specifically mentioned in the text but is present in Figure 6 as well) disposed to sandwich the electrolyte membrane (Figure 6 demonstrates how the catalyst layers 72 and 73 sandwich the electrolyte membrane 60), and a pair of gas diffusion layers (gas diffusion layer 82, Figure 6, P 33. Gas diffusion layer 83 is not specifically mentioned in the text but is present in Figure 6 as well) disposed opposite the electrolyte membrane (Figure 6 demonstrates how the gas diffusion layers are disposed opposite the electrolyte membrane 60) and disposed respectively on the catalyst layers in the pair 
Park teaches a similar lithium air battery which includes a cathode including a gas diffusion layer and a catalyst layer (P 19). Park teaches the formation of a catalyst layer by press-molding the catalyst layer on the gas diffusion layer (P 97).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the membrane electrode assembly including protrusions and recesses in the catalyst layer and gas diffusion layer of Okumura, and make the protrusions and recesses formed by press-molding as taught by Park, as Park is a similar invention and discloses an alternative method of obtaining the same result. By using the press-molding method disclosed by Park, the protrusions and recesses of Okumura read on the void ratio relationship as claimed, as the first region is more compressed than the second region.
Regarding claim 2, modified Okumura teaches the membrane electrode assembly according to claim 1, wherein the plurality of gas diffusion layer protrusions are disposed along the gas flow path (Okumura: Figure 6 demonstrates how the diffusion protruding portions of the gas diffusion layers are disposed along the gas supply holes 45).
Regarding claim 3, modified Okumura teaches the membrane electrode assembly according to claim 2, wherein the plurality of gas diffusion layer protrusions are disposed in a projection region of the gas flow path when the gas flow path of the gas diffusion layer is projected toward the corresponding one of the catalyst layers along a thickness of the membrane electrode assembly (Okumura: Figure 6 demonstrates how the diffusion protruding portions are disposed in a projection region of the gas supply holes 45 along a thickness of the MEA 90).
Regarding claim 5, modified Okumura teaches the membrane electrode assembly according to claim 1, wherein the pair of catalyst layers includes an anode catalyst layer (Okumura: anode-side catalyst layer, P 30) and a cathode catalyst layer (Okumura: cathode-side catalyst layer 72, P 30), and an average depth of the plurality of catalyst layer recesses disposed on the cathode catalyst layer is larger than an average depth of the plurality of catalyst layer recesses disposed on the anode catalyst layer (Okumura: Figure 6 demonstrates how an average depth of the catalyst recessed portions is greater on the cathode-side catalyst layer than the anode-side catalyst layer).
Regarding claim 6, modified Okumura teaches a fuel cell (Okumura: fuel cell, Figure 6, P 35) comprising: the membrane electrode assembly according to claim 1 (Okumura: MEA 90, Figure 6, P 35); and a pair of separators (Okumura: separators 40, Figure 6, P 35) disposed to sandwich the membrane electrode assembly via the pair of gas diffusion layers (Okumura: Figure 6 demonstrates how the separators 40 sandwich the MEA 90 via the gas diffusion layers).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Okumura (US 2009/0029039) in view of Park (US 2014/0234732).
Regarding claim 7, Okumura teaches a method for producing a membrane electrode assembly (MEA manufacturing method, Figure 1, P 24), the method comprising: preparing an electrolyte membrane (electrolyte membrane, Figure 1, P 26) sandwiched by a pair of catalyst layers (catalyst layer is formed, Figure 1, P 26), and a pair of gas diffusion layers (a gas diffusion layer that is prepared in advance is placed over the catalyst layer formed in step S110, Figure 1, P 31); disposing the pair of gas diffusion layers opposite the electrolyte membrane (Figure 6 demonstrates how the gas diffusion layers are disposed opposite the electrolyte membrane) and disposed respectively on the catalyst layers in the pair to form a laminated body (Figure 6 demonstrates how the gas diffusion layers are disposed on the catalyst layers); and pressing the pair of gas diffusion layers to form a plurality of gas diffusion layer protrusions (Paragraph 31 describes how hot pressing is performed on the gas diffusion layers. Paragraph 32 describes diffusion protruding portion 81a) that protrude towards a corresponding one of the catalyst layers from the gas diffusion layer (Figure 5 demonstrates how the diffusion protruding portion 81a protrude towards a corresponding catalyst layer) and enter the corresponding one of the catalyst layers on the catalyst layer side on the gas diffusion layer (Figure 5 demonstrates how the diffusion protruding portion 81a enters the corresponding catalyst layer), form the gas flow path opposite the corresponding one of the catalyst layers on the gas diffusion layer (Figure 6 demonstrates the gas supply holes 45 formed opposite the corresponding catalyst layers on the gas diffusion layer), 
Park teaches a similar lithium air battery which includes a cathode including a gas diffusion layer and a catalyst layer (P 19). Park teaches the formation of a catalyst layer by press-molding the catalyst layer on the gas diffusion layer (P 97).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the method for producing membrane electrode assembly including protrusions and recesses in the catalyst layer and gas diffusion layer of Okumura, and make the protrusions and recesses formed by press-molding as taught by Park, as Park is a similar invention and discloses an alternative method of obtaining the same result. By using the press-molding method disclosed by Park, the protrusions and recesses and gas flow path of Okumura are formed by molds having protrusions as claimed.
Regarding claim 8, modified Okumura teaches the method for producing a membrane electrode assembly according to claim 7, wherein in the pressing, the protrusion of one of the pair of molds and the protrusion of another of the pair of molds are disposed at positions overlapped along a thickness of the membrane electrode assembly (Okumura: Figure 6 demonstrates how the diffusion protruding portions overlap with each other along a thickness of the MEA 90).
Response to Arguments
Applicant’s arguments, with respect to claim 1 and regarding the projection region and void ratios, have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant’s arguments, with respect to claim 1 and regarding the gas flow path, have been fully considered but they are not persuasive. Applicant argues that Okumura fails to disclose a gas flow path disposed opposite the corresponding catalyst layers, claiming that the gas supply hole 45 of Okumura is formed in the cathode-side plate 41. Examiner respectfully disagrees. While the gas supply hole 45 of Okumura does appear to be formed in the cathode-side plate 41 as seen in Figure 6 of Okumura, this reads on the claim language of “a gas flow path disposed opposite the corresponding one of the catalyst layers”. As seen in Figure 6, the gas supply hole 45 is opposite the corresponding catalyst layer 72.
Applicant’s arguments, with respect to claim 7 and regarding the pressing of molds to form protrusions, have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant’s arguments, with respect to claim 7 and regarding the gas flow path, have been fully considered but they are not persuasive. Applicant argues the gas supply hole is formed in the cathode-side plate 41 of Okumura and references the above arguments with respect to claim 1. Examiner respectfully disagrees, citing the response to similar arguments with respect to claim 1 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Rae whose telephone number is (571)272-9060.  The examiner can normally be reached on Monday-Friday from 8:00-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AR/Examiner, Art Unit 1724                                                                                                                                                                                                         
/Haroon S. Sheikh/Primary Examiner, Art Unit 1724